MEMORANDUM **
Terry Avant, Jr. appeals from the conditions of supervised release imposed following his guilty-plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Avant contends that it was impermissible for the district court to impose conditions of supervised release that require him to disclose financial information upon request and prohibit him from opening checking accounts or incurring credit charges without approval of the probation officer. Because the record does not contain sufficient findings for us to determine whether the challenged conditions are “reasonably related to the goal of deterrence, protection of the public, or rehabilitation of the offender,” United States v. T.M., 330 F.3d 1235, 1240 (9th Cir.2003), and whether they involve “no greater deprivation of liberty than is reasonably necessary,” 18 U.S.C. § 3583(d), we vacate the conditions and remand to the district court to re-examine and address the appropriateness of the conditions.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.